DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is in response to applicant’s request of Continued Examination (RCE) filed on 02/04/2022 on amendments/arguments filed on 02/04/2022. Claims 1, 9, 17, 19 and 21 have been amended. Currently, claims 1-25 are pending for consideration.

Response to Arguments
	Applicant’s arguments/amendments with respect to amended claims 1, 9, 17, 19 and 21 have been considered but are moot in view of the new ground(s) of rejection. 

Response to Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5-7, 9, 10, 13-15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix et al. (U.S. PGPub 2018/0026327 A1) in view of Hendrix et al. (US 20150057047 A1).
Consider claim 1, Hendrix (‘327) discloses an antenna assembly (read as, for example, cylinder-like (or generally) assembly formed by circular frame 160 and tri-sector assembly 150, figure 5, par [0036]), comprising: 

a mounting assembly comprising a foundation, a cap and a spine, the foundation being mounted to a lower end of the spine and the cap mounted to an upper end of the spine (read as each of the cell site sectors 110 are mounted to a frame 160 (best seen in FIG. 6) that includes three vertical members 162 spanned by numerous braces 164 (i.e. spine) that form a triangular pattern, end plates 166 are attached at the upper (i.e. cap) and lower ends (i.e. foundation) of the vertical members 162, figures 6 and 7, par [0036]); 
wherein the antenna-radio units are mounted at circumferentially equally spaced locations between the foundation and the cap, with their respective external faces facing radially outwardly (read as each of the sectors 110 are mounted circumferentially equally spaced locations between the upper and lower ends of vertical member 162, with their respective external faces facing radially outwardly as shown in figure 7, par [0036]-[0037]); and 
a plurality of spacers, each spacer located between two adjacent antenna-radio units, and each antenna-radio unit between located between two adjacent spacers, each of the spacers including an arcuate external surface (read as the triangular spacers shown in figure 6 with their won external surface that separates the braces 164 which the sectors 110 mounted on, figures 6 and 7, par [0036]-[0037]);
generally cylindrical structure (read as the cylinder-like structure formed by the 3 antennas surrounding the circular frame 160 together as shown in figure 7 that is defined by the frame 160 having triangular spacers, and cell site sectors 110, figure 7, par [0036]-[0037]).
However, Hendrix (‘327) discloses the claimed invention above but does not specifically disclose wherein side edges of each spacer are adjacent respective side edges of the two adjacent antenna radio units such that the external the external faces of the antennas and the external surface of the spacers form a continuous, generally cylindrical structure.
Nonetheless, in related art, Hendrix (‘047) discloses a small cell antenna assembly that is formed of a continuous, generally cylindrical structure, comprising spacers having edges (i.e. edges of the element in figure 2D) are adjacent respective side edges of the two adjacent antenna radio units (read as the antennas edges of antenna elements 24-27 on two of the 120 degree sectors) such that the external of the external faces of the antennas and the external surface of the spacers form a continuous, generally cylindrical structure (i.e. read as 3 of the 120 degree sectors (figure 2D) form a continuous, generally cylindrical structure, figures 2A and figure 2D, par [0018]-[0021].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hendrix (‘047) into the teachings of Hendrix (‘327) to form a continuous, generally cylindrical structure to provide more protection to the small cell antenna assembly.
Consider claim 2, as applied to claim 1 above, Hendrix (‘327), as modified by Hendrix (‘047), discloses wherein the foundation and the cap are substantially mirror images (read as end 
Consider claim 5, as applied to claim 1 above, Hendrix (‘327), as modified by Hendrix (‘047), discloses wherein the foundation and cap include venting apertures (read as the air would pass the circular openings in the middle of plates 166, figures 6 and 7, par [0036]).
Consider claim 6, as applied to claim 1 above, Hendrix (‘327), as modified by Hendrix (‘047), discloses wherein the foundation and cap include perforated ventilation sections (read as the air would pass the circular openings in the middle of plates 166, figures 6 and 7, par [0036]).
Consider claim 7, as applied to claim 1 above, Hendrix (‘327), as modified by Hendrix (‘047), discloses wherein the foundation includes a cable access hole (read as the circular opening in the middle of the plates 166 capable of allowing a cable to pass, figures 6 and 7, par [0036]).

Consider claim 9, Hendrix (‘327) discloses an antenna assembly (read as, for example, cylinder-like (or generally) assembly formed by circular frame 160 and tri-sector assembly 150, figure 5, par [0036]), comprising: three antenna-radio units, each of the antenna-radio units comprising an antenna and a radio transceiver in an integrated unit, each antenna having an external face (read as each of the tri-cell site sectors, designated broadly at 110, is shown in FIG. 2-4; each of the cell site sectors 110 includes a single vertical mounting member 112 (typically formed of aluminum) on which an antenna 134 and three RRUs 132 are mounted; and the antenna 134 having external face as shown in figures 2-4, par [0032]); a mounting assembly comprising a foundation, a cap and a spine, the foundation being mounted to a lower end of the spine and the cap mounted to an upper end of the spine (read as each of the cell site sectors 110 generally cylindrical structure (read as the cylinder-like structure formed by the 3 antennas surrounding the circular frame 160 together as shown in figure 7 that is defined by the frame 160 having triangular spacers, and cell site sectors 110, figure 7, par [0036]-[0037]).
However, Hendrix (‘327) discloses the claimed invention above but does not specifically disclose wherein side edges of each spacer are adjacent respective side edges of the two adjacent antenna radio units such that the external the external faces of the antennas and the external surface of the spacers form a continuous, generally cylindrical structure.
Nonetheless, in related art, Hendrix (‘047) discloses a small cell antenna assembly that is formed of a continuous, generally cylindrical structure, comprising spacers having edges (i.e. edges of the element in figure 2D) are adjacent respective side edges of the two adjacent antenna radio units (read as the antennas edges of antenna elements 24-27 on two of the 120 degree 
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hendrix (‘047) into the teachings of Hendrix (‘327) to form a continuous, generally cylindrical structure to provide more protection to the small cell antenna assembly.
Consider claim 10, as applied to claim 9 above, Hendrix (‘327), as modified by Hendrix (‘047), discloses wherein the foundation and the cap are substantially mirror images (read as end plates 166 are attached at the upper (i.e. cap) and lower ends (i.e. foundation) of the vertical members 162, figures 6 and 7, par [0036]).
Consider claim 13, as applied to claim 9 above, Hendrix (‘327), as modified by Hendrix (‘047), discloses wherein the foundation and cap include venting apertures (read as the air would pass the circular openings in the middle of plates 166, figures 6 and 7, par [0036]).
Consider claim 14, as applied to claim 9 above, Hendrix (‘327), as modified by Hendrix (‘047), discloses wherein the foundation and cap include perforated ventilation sections (read as the air would pass the circular openings in the middle of plates 166, figures 6 and 7, par [0036]).
Consider claim 15, as applied to claim 9 above, Hendrix (‘327), as modified by Hendrix (‘047), discloses wherein the foundation includes a cable access hole (read as the circular opening in the middle of the plates 166 capable of allowing a cable to pass, figures 6 and 7, par [0036]).

claim 17, Hendrix (‘327) discloses an antenna assembly (read as, for example, cylinder-like (or generally) assembly formed by circular frame 160 and tri-sector assembly 150, figure 5, par [0036]), comprising: a plurality of antenna-radio units, each of the antenna-radio units comprising an antenna and a radio transceiver in an integrated unit, each antenna having an external face (read as each of the cell site sectors, designated broadly at 110, is shown in FIG. 2-4; each of the cell site sectors 110 includes a single vertical mounting member 112 (typically formed of aluminum) on which an antenna 134 and three RRUs 132 are mounted; and the antenna 134 having external face as shown in figures 2-4, par [0032]); a mounting assembly comprising a foundation, a cap and a spine, the foundation being mounted to a lower end of the spine and the cap mounted to an upper end of the spine, the foundation and cap being frusto-conical and generally mirror images (read as each of the cell site sectors 110 are mounted to a frame 160 (best seen in FIG. 6) that includes three vertical members 162 spanned by numerous braces 164 (i.e. spine) that form a triangular pattern, end plates 166 are attached at the upper (i.e. cap) and lower ends (i.e. foundation) of the vertical members 162, figures 6 and 7, par [0036]); wherein the antenna-radio units are mounted at circumferentially equally spaced locations between the foundation and the cap, with their respective external faces facing radially outwardly (read as each of the sectors 110 are mounted circumferentially equally spaced locations between the upper and lower ends of vertical member 162, with their respective external faces facing radially outwardly as shown in figure 7, par [0036]-[0037]); and a plurality of spacers, each spacer located between two adjacent antenna-radio units, and each antenna-radio unit between located between two adjacent spacers, each of the spacers including an arcuate external surface (read as the triangular spacers shown in figure 6 with their won external surface that separates the braces 164 which the sectors 110 mounted on, figures 6 and 7, par [0036]-[0037]); wherein generally cylindrical structure (read as the cylinder-like structure formed by the 3 antennas surrounding the circular frame 160 together as shown in figure 7 that is defined by the frame 160 having triangular spacers, and cell site sectors 110, figure 7, par [0036]-[0037]).
However, Hendrix (‘327) discloses the claimed invention above but does not specifically disclose wherein side edges of each spacer are adjacent respective side edges of the two adjacent antenna radio units such that the external the external faces of the antennas and the external surface of the spacers form a continuous, generally cylindrical structure.
Nonetheless, in related art, Hendrix (‘047) discloses a small cell antenna assembly that is formed of a continuous, generally cylindrical structure, comprising spacers having edges (i.e. edges of the element in figure 2D) are adjacent respective side edges of the two adjacent antenna radio units (read as the antennas edges of antenna elements 24-27 on two of the 120 degree sectors) such that the external of the external faces of the antennas and the external surface of the spacers form a continuous, generally cylindrical structure (i.e. read as 3 of the 120 degree sectors (figure 2D) form a continuous, generally cylindrical structure, figures 2A and figure 2D, par [0018]-[0021].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hendrix (‘047) into the teachings of Hendrix (‘327) to form a continuous, generally cylindrical structure to provide more protection to the small cell antenna assembly.
Consider claim 18, as applied to claim 17 above, Hendrix (‘327), as modified by Hendrix (‘047), discloses wherein the foundation and cap include venting apertures (read as the air would pass the circular openings in the middle of plates 166, figures 6 and 7, par [0036]).
Claims 3, 4, 11, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix (‘327) et al. (U.S. PGPub 2018/0026327 A1) in view of Hendrix et al. (US 20150057047 A1), and in further view of Bouchard (U.S. Patent D882,829 S).	
Consider claims 3 and 4, as applied to claim 2 above, Hendrix (‘327), as modified by Hendrix (‘047), discloses the claimed invention above but does not specifically disclose wherein the foundation and cap are frusto-conical as in claim 3 or wherein the foundation and cap are generally cylindrical as in claim 4.
Nonetheless, Bouchard discloses an electronic system (i.e. antenna system) on a pole, comprising a frusto-conical/cylindrical cap and a frusto-conical/cylindrical foundation that completely cover the top and bottom electronic system as shown in figures 1-2, see short description.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bouchard into the teachings of Hendrix (‘327), which modified by Hendrix (‘047), for the purpose of protecting the antenna system from water damage. 
Consider claims 11 and 12, as applied to claim 9 above, Hendrix (‘327), as modified by Hendrix (‘047), discloses the claimed invention above but does not specifically disclose wherein the foundation and cap are frusto-conical as in claim 3 or wherein the foundation and cap are generally cylindrical as in claim 4.
Nonetheless, Bouchard discloses an electronic system (i.e. antenna system) on a pole, comprising a frusto-conical/cylindrical cap and a frusto-conical/cylindrical foundation that completely cover the top and bottom electronic system as shown in figures 1-2, see short description.


Consider claim 19, Hendrix (‘327) discloses an antenna assembly (read as, for example, cylinder-like (or generally) assembly formed by circular frame 160 and tri-sector assembly 150, figure 5, par [0036]), comprising: a plurality of antenna-radio units, each of the antenna-radio units comprising an antenna and a radio transceiver in an integrated unit, each antenna having an external face (read as each of the cell site sectors, designated broadly at 110, is shown in FIG. 2-4; each of the cell site sectors 110 includes a single vertical mounting member 112 (typically formed of aluminum) on which an antenna 134 and three RRUs 132 are mounted; and the antenna 134 having external face as shown in figures 2-4, par [0032]); a mounting assembly comprising a foundation, a cap and a spine, the foundation being mounted to a lower end of the spine and the cap mounted to an upper end of the spine (read as each of the cell site sectors 110 are mounted to a frame 160 (best seen in FIG. 6) that includes three vertical members 162 spanned by numerous braces 164 (i.e. spine) that form a triangular pattern, end plates 166 are attached at the upper (i.e. cap) and lower ends (i.e. foundation) of the vertical members 162, figures 6 and 7, par [0036]); wherein the antenna-radio units are mounted at circumferentially equally spaced locations between the foundation and the cap, with their respective external faces facing radially outwardly (read as each of the sectors 110 are mounted circumferentially equally spaced locations between the upper and lower ends of vertical member 162, with their respective external faces facing radially outwardly as shown in figure 7, par [0036]-[0037]); and a plurality generally cylindrical structure (read as the cylinder-like structure formed by the 3 antennas surrounding the circular frame 160 together as shown in figure 7 that is defined by the frame 160 having triangular spacers, and cell site sectors 110, figure 7, par [0036]-[0037]).
However, Hendrix (‘327) discloses the claimed invention above but does not specifically disclose the foundation and cap being generally cylindrical, and wherein side edges of each spacer are adjacent respective side edges of the two adjacent antenna radio units such that the external the external faces of the antennas and the external surface of the spacers form a continuous, generally cylindrical structure
Nonetheless, in related art, Hendrix (‘047) discloses a small cell antenna assembly that is formed of a continuous, generally cylindrical structure, comprising top surface and bottom surface (i.e. top and bottom of element 21, figure 2A) spacers having edges (i.e. edges of the element in figure 2D) are adjacent respective side edges of the two adjacent antenna radio units (read as the antennas edges of antenna elements 24-27 on two of the 120 degree sectors) such that the external of the external faces of the antennas and the external surface of the spacers form a continuous, generally cylindrical structure (i.e. read as 3 of the 120 degree sectors (figure 2D) form a continuous, generally cylindrical structure, figures 2A and figure 2D, par [0018]-[0021].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hendrix (‘047) 
However, Hendrix (‘327), as modified by Hendrix (‘047), discloses the claimed invention above but does not specifically disclose the foundation and cap being generally cylindrical.
Nonetheless, Bouchard discloses an electronic system (i.e. antenna system) on a pole, comprising a frusto-conical/cylindrical cap and a frusto-conical/cylindrical foundation that completely cover the top and bottom electronic system as shown in figures 1-2, see short description.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bouchard into the teachings of Hendrix (‘327), which modified by Hendrix (‘047), for the purpose of protecting the antenna system from water damage. 

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix et al. (U.S. PGPub 2018/0026327 A1) in view of Hendrix et al. (US 20150057047 A1), and in further view of Goodwin (U.S. Patent 5,641,141).	
Consider claim 8, as applied to claim 1 above, Hendrix (‘327), as modified by Hendrix (‘047), discloses the claimed invention above but does not specifically disclose wherein the cap includes a baffle.
Nonetheless, in related art, Goodwin discloses an antenna mounting system 100 on a pole, comprising a rain cap 136 which is positioned on the top of the sleeve 120 to protect the cables 134 from exposure to the elements, figure 2, col. 7 with lines 27-53.

Consider claim 16, as applied to claim 9 above, Hendrix (‘327) discloses the claimed invention above but does not specifically disclose wherein the cap includes a baffle.
Nonetheless, in related art, Goodwin discloses an antenna mounting system 100 on a pole, comprising a rain cap 136 which is positioned on the top of the sleeve 120 to protect the cables 134 from exposure to the elements, figure 2, col. 7 with lines 27-53.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Goodwin into the teachings of Hendrix (‘327), as modified by Hendrix (‘047), for the purpose of protecting the antenna system from water damage. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix (‘327) et al. (U.S. PGPub 2018/0026327 A1) in view of Hendrix et al. (US 20150057047 A1), and in further view of Bouchard (U.S. Patent D882,829 S), and in further view of Goodwin (U.S. Patent 5,641,141).	
Consider claim 20, as applied to claim 19 above, Hendrix (‘327), as modified by Hendrix (‘047) and Bouchard, discloses the claimed invention above but does not specifically disclose wherein the cap includes a baffle.

Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Goodwin into the teachings of Hendrix (‘327), which modified by Hendrix (‘047) and Bouchard, for the purpose of protecting the antenna system from water damage. 

Claim 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix (‘327) et al. (US 20180026327 A1) in view of Constance et al. (U.S. PGPub 2018/0351245 A1), and in further view of Hendrix et al. (US 20150057047 A1).
Consider claim 21, Hendrix (‘327) discloses a monopole assembly (read as, for example, cylinder-like (or generally) assembly formed by circular frame 160 and tri-sector assembly 150, figure 5, par [0036]), comprising: an elongate monopole; an antenna module mounted adjacent a top end of the monopole (read as each of the cell site sectors, designated broadly at 110, is shown in FIG. 2-4; each of the cell site sectors 110 includes a single vertical mounting member 112 (typically formed of aluminum) on which an antenna 134 and three RRUs 132 are mounted; and the antenna 134 having external face as shown in figures 2-4, par [0032]); and a placeholder module mounted vertically beneath the antenna module, the placeholder module comprising a foundation, a cap, and a vertical spine extending between the foundation and the cap (read as each of the cell site sectors 110 are mounted to a frame 160 (best seen in FIG. 6) that includes three vertical members 162 spanned by numerous braces 164 (i.e. spine) that form a triangular pattern, end plates 166 are attached at the upper (i.e. cap) and lower ends (i.e. foundation) of the 
However, Hendrix (‘327) (‘327) disclose a cylinder-like (or generally) assembly formed by circular frame 160 and tri-sector assembly 150 (figure 5, par [0036]) but does not specifically disclose but a cylindrical structure is formed that extends from the foundation to the cap and has a diameter substantially equally to a diameter of the foundation.
Nonetheless, in related art, Constance discloses an antenna assembly design comprising a cylinder structure with two halves comprises cap (upper annular plate 72) and foundation (bottom annular plate 72) , figures 2B, 3 and 5, par [0028] and [0038].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Constance into the teachings of Hendrix (‘327) for the purpose of designing a closed-surface cylinder with 120 sectors to provide more protection for internal components.	However, Hendrix (‘327), as modified by Constance, discloses the claimed invention above but does not specifically disclose the vertical spine extending a long a longitudinal axis of the placeholder module between a central location of the foundation and a central location of the cap.
Nonetheless, in related art, Hendrix (‘047) discloses a small cell antenna assembly that is formed of a continuous, generally cylindrical structure, comprising spacers having edges (i.e. edges of the element in figure 2D) are adjacent respective side edges of the two adjacent antenna 
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hendrix (‘047) into the teachings of Hendrix (‘327), which modified by Constance, to form a continuous, generally cylindrical structure to provide more protection to the small cell antenna assembly.

Consider claim 22, as applied to claim 21 above, Hendrix (‘327), as modified by Constance and Hendrix (‘047), discloses wherein the foundation includes a plurality of mounting moles (read as the holes of bottom plate 166 as shown in figure 6, par [0036]). 
Consider claim 23, as applied to claim 21 above, Hendrix (‘327), as modified by Constance and Hendrix (‘047), discloses the claimed invention above but does not specifically disclose comprising a luminaire arm mounted to the monopole beneath the placeholder.
Nonetheless in related art, Constance further discloses a similar small cell pole antenna configuration for 5G on a pole having a light mast 16 supports a street light 18, figure 2A, par [0023].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Constance into the teachings of Hendrix (‘327), as modified by Constance and Hendrix (‘047), for the purpose of allowing the antenna system installed on a street light pole to save space.
claim 24, as applied to claim 21 above, Hendrix (‘327), as modified by Constance and Hendrix (‘047), discloses comprising the steps of: (a) providing a monopole assembly as defined in claim 21; (b) removing the cover halves from the placeholder assembly; and (c) mounting a mounting bracket on the spine; and (d) mounting an antenna on the mounting bracket (read as the mountings of the tri-sectors 110, figures 6 and 7, par [0036]).
Consider claim 25, as applied to claim 24 above, Hendrix (‘327), as modified by Constance and Hendrix (‘047), discloses the claimed invention above but does not specifically disclose wherein the antenna is a 5G antenna.
Nonetheless in related art, Constance further discloses a similar small cell pole antenna configuration for 5G, par [0005].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Constance into the teachings of Hendrix (‘327), as modified by Constance and Hendrix (‘047), for the purpose of allowing the antenna system to provide services for the latest generation of technology (i.e. 5G).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 
/Junpeng Chen/
Primary Examiner, Art Unit 2645